DETAILED ACTION
Acknowledgements
The amendment filed 8/25/2022 is acknowledged.
Claims 1-3, 5-9, and 11-13 are pending.
Claim 8 is withdrawn.
Claims 1-3, 5-7, 9, and 11-13 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the rejection of the claims under 35 USC 101, applicant states that the claims are directed to improved methods and systems that allow a payment transaction to be conducted between a user and a merchant through different payment methods without regard to the technical capability of a payment system associated with the merchant. Applicant further states that the claim recites additional limitations that go beyond the abstract idea, and the features addressing the challenge of processing multiple payments through different payment methods independent of payment method preference or set choice are meaningful limitations that add more than generally linking the use of the abstract idea to human activity because they solve a problem with a claimed solution that is necessarily rooted in computer technology.
Examiner notes, however, that the claims recite a method of processing a payment that involves receiving a payment request, selecting payment methods for the transaction, creating a second payment request with a selected payment method, receiving and reformatting a response to the payment request, and forwarding the response. This is an abstract idea because it describes a payment process, which is a commercial interaction grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The features of receiving a payment response message in a first format after the transaction is processed, determining the status of the transaction, and converting the payment response message in the first format to a second format in response to the status of the transaction being approved further describe steps involved in processing the payment because they describe how the result of the processed payment is returned to the merchant. Thus, these steps are directed to the abstract idea, and do not provide limitations that provide a practical application of the abstract idea or significantly more than the abstract idea. The conversion of the payment response message to a second format only involves changing the manner in which data is arranged on a form such that it is arranged according to the fields of a second form rather than the original form. This limitation is also directed to processing the transaction because is describes the manner in which the merchant is informed of the success or failure of the payment. The claims also do not provide any technical details regarding the problem of allowing a payment transaction to be conducted between a user and a merchant through different payment methods without regard to the technical capability of a payment system associated with the merchant, as identified by applicant in the remarks. At most, the claims state that the arrangement of the data in the response is altered, but this does not provide any technical detail at it only further describes the manner in which the transaction is processed. This also does not provide an improvement to a technology. Therefore, the claims do not provide a practical application of the abstract idea or significantly more than the abstract idea.
Applicant’s remaining remarks have been considered, but are moot in view of the new grounds of rejection.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and 9-13 in the reply filed on 5/31/2022 is acknowledged.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/31/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-7, and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claims 1-3 and 5-7 are directed to a method and claims 11-13 are directed to a system comprising a memory and a processor. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite processing a payment that involves receiving a payment request, selecting payment methods for the transaction, creating a second payment request with a selected payment method, receiving and reformatting a response to the payment request, and forwarding the response, which is an abstract idea. Specifically, the claims recite “receiving a first payment request message from the merchant . . . wherein the first payment request message is generated for a transaction between a user and a merchant,” “obtaining a plurality of merchant preferred payment methods and a plurality of user preferred payment methods,” “selecting a payment method from a group comprising the plurality of merchant preferred payment methods and the plurality of user preferred payment methods, wherein the payment method is selected is based on at least one of the following: transaction information in the first payment request message, one or more rules, or any combination thereof,” “selecting a first alternative payment methods from the group based on one or more rules,” and “generating a second payment request message in the selected payment method, wherein the second payment request message is provided to . . ., wherein the transaction is processed in the selected payment method, wherein processing of the transaction comprises retrieving transaction information provided in the second payment request message,” “receiving a payment response message in a first format . . . after the transaction is processed in the selected payment method, wherein the payment response message includes a status of the transaction processed in the selected payment method, and wherein the first format comprises an International Organization for Standardization (ISO) 8583 format,” “determining the status of the transaction processed in the selected payment method,” “performing an action based on determining the status of the transaction processed in the selected payment method, wherein, in response to the status of the transaction processed in the selected payment method being approved, performing the action comprises: converting the payment response message in the first format to a second format recognized by the merchant . . ., wherein the second format comprises a plurality of fields, wherein the plurality of fields comprises: a field associated with a payment response name, a payment response status, an indication of whether the payment method is reversible, an indication of chargeback rights, an indication of whether the payment method is refundable, an indication of a time duration required to reverse the selected payment method, an indication of the time duration required to settle the selected payment method, an indication of whether further action is required by the merchant . . ., or any combination thereof,” and “sending the payment response message in the second format to the merchant . . ., wherein the transaction is completed based on details of the plurality of fields of the payment response message,” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claim describes a process for processing a payment in which a payment request is received from a merchant, payment method are selected for making the payment and sent to the bank for completing the payment, and a response is received, formatted, and forwarded to the merchant, which is a commercial or legal interaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as the use of a merchant server, an interoperability server, a database and computer system comprising one or more processors and a memory that facilitates communication of transaction messages between a merchant server and an interoperability server merely use a computer as a tool to perform an abstract idea. Specifically, these additional elements perform the steps or functions of “receiving a first payment request message from the merchant . . . wherein the first payment request message is generated for a transaction between a user and a merchant,” “obtaining a plurality of merchant preferred payment methods and a plurality of user preferred payment methods,” “selecting a payment method from a group comprising the plurality of merchant preferred payment methods and the plurality of user preferred payment methods, wherein the payment method is selected is based on at least one of the following: transaction information in the first payment request message, one or more rules, or any combination thereof,” “selecting a first alternative payment methods from the group based on one or more rules,” and “generating a second payment request message in the selected payment method, wherein the second payment request message is provided to . . ., wherein the transaction is processed in the selected payment method, wherein processing of the transaction comprises retrieving transaction information provided in the second payment request message,” “receiving a payment response message in a first format . . . after the transaction is processed in the selected payment method, wherein the payment response message includes a status of the transaction processed in the selected payment method, and wherein the first format comprises an International Organization for Standardization (ISO) 8583 format,” “determining the status of the transaction processed in the selected payment method,” “performing an action based on determining the status of the transaction processed in the selected payment method, wherein, in response to the status of the transaction processed in the selected payment method being approved, performing the action comprises: converting the payment response message in the first format to a second format recognized by the merchant . . ., wherein the second format comprises a plurality of fields, wherein the plurality of fields comprises: a field associated with a payment response name, a payment response status, an indication of whether the payment method is reversible, an indication of chargeback rights, an indication of whether the payment method is refundable, an indication of a time duration required to reverse the selected payment method, an indication of the time duration required to settle the selected payment method, an indication of whether further action is required by the merchant . . ., or any combination thereof,” and “sending the payment response message in the second format to the merchant . . ., wherein the transaction is completed based on details of the plurality of fields of the payment response message.” The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of a merchant server, an interoperability server, a database and computer system comprising one or more processors and a memory that facilitates communication of transaction messages between a merchant server and an interoperability server to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of processing a payment that involves receiving a payment request, selecting payment methods for the transaction, creating a second payment request with a selected payment method, receiving and reformatting a response to the payment request, and forwarding the response. As discussed above, taking the claim elements separately, these additional elements perform the steps or functions of “receiving a first payment request message from the merchant . . . wherein the first payment request message is generated for a transaction between a user and a merchant,” “obtaining a plurality of merchant preferred payment methods and a plurality of user preferred payment methods,” “selecting a payment method from a group comprising the plurality of merchant preferred payment methods and the plurality of user preferred payment methods, wherein the payment method is selected is based on at least one of the following: transaction information in the first payment request message, one or more rules, or any combination thereof,” “selecting a first alternative payment methods from the group based on one or more rules,” and “generating a second payment request message in the selected payment method, wherein the second payment request message is provided to . . ., wherein the transaction is processed in the selected payment method, wherein processing of the transaction comprises retrieving transaction information provided in the second payment request message,” “receiving a payment response message in a first format . . . after the transaction is processed in the selected payment method, wherein the payment response message includes a status of the transaction processed in the selected payment method, and wherein the first format comprises an International Organization for Standardization (ISO) 8583 format,” “determining the status of the transaction processed in the selected payment method,” “performing an action based on determining the status of the transaction processed in the selected payment method, wherein, in response to the status of the transaction processed in the selected payment method being approved, performing the action comprises: converting the payment response message in the first format to a second format recognized by the merchant . . ., wherein the second format comprises a plurality of fields, wherein the plurality of fields comprises: a field associated with a payment response name, a payment response status, an indication of whether the payment method is reversible, an indication of chargeback rights, an indication of whether the payment method is refundable, an indication of a time duration required to reverse the selected payment method, an indication of the time duration required to settle the selected payment method, an indication of whether further action is required by the merchant . . ., or any combination thereof,” and “sending the payment response message in the second format to the merchant . . ., wherein the transaction is completed based on details of the plurality of fields of the payment response message.” These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of processing a payment that involves receiving a payment request, selecting payment methods for the transaction, creating a second payment request with a selected payment method, receiving and reformatting a response to the payment request, and forwarding the response. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
           Dependent claims 2-3 further describe characteristics of the transaction information and the rules, but do not require any steps or functions to be performed. Claims 5 and 11 describe performing the transaction using the alternate payment method when the  selected payment method is declined, claims 6 and 12 further describe providing a refund or chargeback to an account using the selected payment method, and claims 7 and 13 describe providing a refund or chargeback in a second alternate payment method. These limitations further describe different aspects of processing a payment as part of the abstract idea of processing a payment that involves receiving a payment request, selecting payment methods for the transaction, creating a second payment request with a selected payment method, receiving and reformatting a response to the payment request, and forwarding the response. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 recites “when performing the action based on the status of the transaction processed in the selected payment method being declined, the one or more processors are configured to: generate a third payment request message in the first alternate payment method, wherein the third payment request message is provided to the interoperability server, and wherein the transaction is processed in the first alternate payment method; receive a second payment response message in the first format from the interoperability server after the transaction is processed in the first alternate payment method; convert the second payment response message in the first format to the second format recognized by the merchant server; and send the second payment response message in the second format to the merchant server.” The specification does not provide support for these limitations. Although the specification only discloses generating a second payment request message, providing the second payment request message to the issuer bank, receiving a payment response message in a first format from the issuer bank, converting the payment response message to a second format and providing the payment response message in the second format to the merchant (See PGPub of Specification Figure 5 and ¶¶ 65-66), and the specification further states that “[i]n some non-limiting embodiments or aspects, the computer system (103) selects a first alternate payment method from the group, based on the one or more rules, to complete the transaction when the transaction performed using the selected payment method is declined. For example, the payment response message from the interoperability server (104) may indicate a status of the transaction as ‘declined’ when the transaction is processed using a first user preferred payment method as wallet-based transfer. The computer system (103) may select a second user preferred payment method as a debit card for completing the transaction” (See PGPub of Specification ¶ 67), the specification does not describe the specific steps that are performed to complete the transaction using the first alternate payment method. Therefore, the specification does not provide support for “when performing the action based on the status of the transaction processed in the selected payment method being declined, the one or more processors are configured to: generate a third payment request message in the first alternate payment method, wherein the third payment request message is provided to the interoperability server, and wherein the transaction is processed in the first alternate payment method; receive a second payment response message in the first format from the interoperability server after the transaction is processed in the first alternate payment method; convert the second payment response message in the first format to the second format recognized by the merchant server; and send the second payment response message in the second format to the merchant server.”
Claims 11-13 are also rejected as each depends on claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Giordano, et al. (US 2006/0178986) (“Giordano”). in view of Kumnick, et al. (US 2012/0221468) (“Kumnick”) and Prakash, et al. (US 2015/0371229) (“Prakash”).
Regarding claims 1 and 9, Giordano discloses a computer system for facilitating communication of messages between a merchant server and an interoperability server, the computer comprising: one or more processors; and a memory, wherein the memory stores processor-executable instructions, which, upon execution, cause the one or more processors to perform a method, the method comprising:
receiving a first payment request message from the merchant server, wherein the first payment request message is generated for a transaction between a user and a merchant (Giordano Figure 7; ¶¶ 54-58, 127);
obtaining a plurality of merchant preferred payment methods and a plurality of user preferred payment methods from a database (Giordano ¶¶ 130-133);
selecting a payment method from a group comprising the plurality of merchant preferred payment methods and the plurality of user preferred payment methods, wherein the payment method is selected based on at least one of the following: transaction information in the first payment request message, one or more rules, or any combination thereof (Giordano ¶¶ 130-133);
selecting a first alternate payment method from the group based on the one or more rules (Giordano ¶ 133);
generating a second payment request message in the selected payment method, wherein the second payment request message is provided to an interoperability server, wherein the transaction is processed in the selected payment method, wherein processing of the transaction comprises retrieving transaction information provided in the second payment request message (Giordano ¶¶ 42, 133-134);
receiving a payment response message in a first format from the interoperability server after the transaction is processed in the selected payment method, wherein the payment response message includes a status of the transaction processed in the selected payment method(Giordano ¶ 133); 
determining the status of the transaction processed in the selected payment method (Giordano ¶ 133); and 
performing an action based on determining the status of the transaction processed in the selected payment method (Giordano ¶¶ 133-134), 
wherein, in response to the status of the transaction processed in the selected payment method being approved, performing the action comprises: 
sending the payment response message to the merchant server, wherein the transaction is completed based on details of the plurality of fields of the payment response message (Giordano ¶¶ 133-134).
Further, regarding claim 9, Giordano discloses wherein, when performing the action based on the status of the transaction processed in the selected payment method being declined, the one or more processors are configured to: 
generate a third payment request message in the first alternate payment method, wherein the third payment request message is provided to the interoperability server, and wherein the transaction is processed in the first alternate payment method (Giordano ¶ 133); 
receive a second payment response message in the first format from the interoperability server after the transaction is processed in the first alternate payment method (Giordano ¶ 133); and 
send the second payment response message to the merchant server (Giordano ¶¶ 133-134).
Giordano does not specifically disclose that the payment response messages are in a first format that comprises an International Organization for Standardization (ISO) 8583 format. Giordano also does not specifically disclose converting the payment response messages in the first format to a second format recognized by the merchant server, or that the second format comprises a plurality of fields, wherein the plurality of fields comprises: a field associated with a payment response name, a payment response status, an indication of whether the payment method is reversible, an indication of chargeback rights, an indication of whether the payment method is refundable, an indication of a time duration required to reverse the selected payment method, an indication of the time duration required to settle the selected payment method, an indication of whether further action is required by the merchant server, or any combination thereof, and that the messages in the second format are sent to the merchant.
Kumnick discloses that the payment response message are in a first format that comprises an International Organization for Standardization (ISO) 8583 format, as well as converting payment response messages in the first format to a second format recognized by the merchant server, wherein the second format comprises a plurality of fields, wherein the plurality of fields comprises: a field associated with a payment response name, a payment response status, an indication of whether the payment method is reversible, an indication of chargeback rights, an indication of whether the payment method is refundable, an indication of a time duration required to reverse the selected payment method, an indication of the time duration required to settle the selected payment method, an indication of whether further action is required by the merchant server, or any combination thereof, and that the messages in the second format are sent to the merchant (Kumnick ¶¶ 110, 288, 290, 292, 294, 296, 298, 300).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Giordano to include the payment response messages being in a first format that comprises an International Organization for Standardization (ISO) 8583 format, as well as converting the payment response messages in the first format to a second format recognized by the merchant server and sending the messages in the second format to the merchant, as disclosed in Kumnick, in order to allow a merchant to accept multiple payment methods that use different acquirers without having to adapt its systems to each acquirer (Kumnick ¶¶ 3-5).
Giordano in view of Kumnick does not specifically disclose that the second format comprises a plurality of fields, wherein the plurality of fields comprises: a field associated with a payment response name, a payment response status, an indication of whether the payment method is reversible, an indication of chargeback rights, an indication of whether the payment method is refundable, an indication of a time duration required to reverse the selected payment method, an indication of the time duration required to settle the selected payment method, an indication of whether further action is required by the merchant server, or any combination thereof.
Prakash discloses the second format comprises a plurality of fields, wherein the plurality of fields comprises: a field associated with a payment response name, a payment response status, an indication of whether the payment method is reversible, an indication of chargeback rights, an indication of whether the payment method is refundable, an indication of a time duration required to reverse the selected payment method, an indication of the time duration required to settle the selected payment method, an indication of whether further action is required by the merchant server, or any combination thereof (Prakash Figures 5-6; ¶¶ 30, 34, 41-43, 80-81, 116, 118, 121-130, 143-149).
It would have been obvious to one of ordinary skill in the art to modify the method of Giordano in view of Kumnick to include format that includes fields comprising a field associated with a payment response name, a payment response status, an indication of whether the payment method is reversible, an indication of chargeback rights, an indication of whether the payment method is refundable, an indication of a time duration required to reverse the selected payment method, an indication of the time duration required to settle the selected payment method, an indication of whether further action is required by the merchant server, or any combination thereof, as disclosed in Prakash, in order to allow for confirmation information, such as receipt information, to be provided and stored electronically (Prakash ¶¶ 2-5).
Examiner further notes that the language “wherein the plurality of fields comprises: a field associated with a payment response name, a payment response status, an indication of whether the payment method is reversible, an indication of chargeback rights, an indication of whether the payment method is refundable, an indication of a time duration required to reverse the selected payment method, an indication of the time duration required to settle the selected payment method, an indication of whether further action is required by the merchant server, or any combination thereof” recites nonfunctional descriptive material and does not serve to differentiate the claims from the prior art because it describes data contained in the payment response message in the second format, while this particular data is not processed or used to carry out any step or function of the claims. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Additionally, in claim 1, the language “wherein, in response to the status of the transaction processed in the selected payment method being approved, performing the action comprises: converting the payment response message in the first format to a second format recognized by the merchant server, wherein the second format comprises a plurality of fields, wherein the plurality of fields comprises: a field associated with a payment response name, a payment response status, an indication of whether the payment method is reversible, an indication of chargeback rights, an indication of whether the payment method is refundable, an indication of a time duration required to reverse the selected payment method, an indication of the time duration required to settle the selected payment method, an indication of whether further action is required by the merchant server, or any combination thereof; and sending the payment response message in the second format to the merchant server, wherein the transaction is completed based on details of the plurality of fields of the payment response message” recites conditional language because “converting the payment response message in the first format to a second format recognized by the merchant server . . . and sending the payment response message in the second format to the merchant server, wherein the transaction is completed based on details of the plurality of fields of the payment response message” is only performed when “in response to the status of the transaction processed in the selected payment method being approved,” and is not performed otherwise. Therefore, this limitation is performed only in certain circumstances, but not performed in others. Conditional limitations do not serve to differentiate the claims from the prior art. Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied -- regardless of whether or not other steps are conditionally performed under certain other hypothetical scenarios. (In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C).
Regarding claim 2, Giordano discloses that the transaction information in the first payment request message comprises at least one of the following:
identity details of the user, a type of the transaction, a transaction amount, a transaction currency, a timestamp of the transaction, location details of the transaction, details of the merchant, a type of merchandise, or any combination thereof (Giordano ¶¶ 126-127).
Regarding claim 3, Giordano discloses that the one or more rules comprise at least one of the following: a priority associated with a preferred payment method, one or more business rules, one or more regulatory rules, or any combination thereof (Giordano ¶¶ 53, 130-132).
Regarding claims 5 and 11, Giordano discloses that in response to the status of the transaction processed in the selected payment method being declined, performing the action comprises completing the transaction in the first alternate payment method from the group (Giordano ¶ 133).
Regarding claim 5, examiner further notes that this claim recites a conditional limitation, as “completing the transaction in the first alternate payment method from the group” is only performed “in response to the status of the transaction processed in the selected payment method being declined” but is not performed otherwise. Therefore, this limitation is performed only in certain circumstances, but not performed in others. Conditional limitations do not serve to differentiate the claims from the prior art. Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied -- regardless of whether or not other steps are conditionally performed under certain other hypothetical scenarios. (In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C).

Claims 6-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Giordano in view of Kumnick and Prakash as applied to claims 1 and 9 above, and further in view of Wardell, et al. (US 2018/0308047) (“Wardell”).
Regarding claims 6 and 12, Giordano does not specifically disclose that completing the transaction comprises providing at least one of the following: a refund of a transaction amount to an account associated with the user in the selected payment method, a chargeback of the transaction amount to an account associated with the merchant in the selected payment method, or any combination thereof.
Wardell discloses providing at least one of the following: a refund of a transaction amount to an account associated with the user in the selected payment method, a chargeback of the transaction amount to an account associated with the merchant in the selected payment method, or any combination thereof (Wardell ¶¶ 51, 76, 79).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Giordano in view of Kumnick and Prakash to include providing at least one of a refund of a transaction amount to an account associated with the user in the selected payment method, a chargeback of the transaction amount to an account associated with the merchant in the selected payment method, or any combination thereof, as disclosed in Wardell, in order to provide flexibility to users for receiving refunds, such as by allowing a user to have their refund credited to a credit card when the purchase was originally made with a gift card, or vice versa (Wardell ¶¶ 51-53, 55, 57, 66, 76, 79, Claim 8)
Regarding claims 7 and 13, Wardell discloses that completing the transaction further comprises selecting a second alternate payment method from the group based on the one or more rules, and providing a chargeback or refund of a transaction amount in the second alternate payment method, or a combination thereof when the chargeback or the refund of the transaction amount in the selected payment method is not completed (Wardell ¶¶ 51-53, 76, 79).
Additionally, regarding claim 7, examiner notes that the limitation “providing a chargeback or refund of a transaction amount in the second alternate payment method, when the chargeback or the refund of the transaction amount in the selected payment method is not completed” is a conditional limitation, as it is only performed “when the chargeback or the refund of the transaction amount in the selected payment method is not completed” but is not performed otherwise. Therefore, this limitation is performed only in certain circumstances, but not performed in others. Conditional limitations do not serve to differentiate the claims from the prior art. Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied -- regardless of whether or not other steps are conditionally performed under certain other hypothetical scenarios. (In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Davis, et al. (US 2018/0365680) for disclosing a payment engine that determines which payment method to use based on different factors (See, e.g., Davis ¶¶ 27, 132-133).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685